DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       IN THE CLAIMS

	Claim 1, line 24, "step 101):" has been changed to --step 101)--;
Claim 2, line 4, "K =[            
                
                    
                        
                            
                                
                                    d
                                
                                
                                    i
                                    n
                                
                            
                            
                                
                                    d
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    
                        H
                    
                
            
        ]" has been changed to --K = ⌊             
                
                    
                        
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            n
                                        
                                    
                                    d
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    
                        H
                    
                
            
         ⌋--;
	 , line 7 “and [ ] is a rounding symbol” has been changed to --and ⌊ ⌋ is a rounding symbol --;

IN THE SPECIFICATION
¶ [0010], line 2, "K =[            
                
                    
                        
                            
                                
                                    d
                                
                                
                                    i
                                    n
                                
                            
                            
                                
                                    d
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    
                        H
                    
                
            
        ]" has been changed to --K = ⌊             
                
                    
                        
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            n
                                        
                                    
                                    d
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    
                        H
                    
                
            
         ⌋--;
¶ [0011], line 2, “and [ ] is a rounding symbol” has been changed to --and ⌊ ⌋ is a rounding symbol --;
¶ [0037], line 5, "K =[            
                
                    
                        
                            
                                
                                    d
                                
                                
                                    i
                                    n
                                
                            
                            
                                
                                    d
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    
                        H
                    
                
            
        ]" has been changed to --K = ⌊             
                
                    
                        
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            n
                                        
                                    
                                    d
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    
                        H
                    
                
            
         ⌋--;
¶ [0038], line 2, “and [ ] is a rounding symbol” has been changed to --and ⌊ ⌋ is a rounding symbol --;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:

“step 104) determining whether to delete a connection via a probability function of a change of a reconstruction error when there is a connection weight less than a first threshold;
wherein if the connection weight is attenuated to less than the first threshold, the change of the reconstruction error 
    PNG
    media_image1.png
    19
    26
    media_image1.png
    Greyscale
 is obtained by reconstructing samples with or without the current connection, and whether to delete the current connection is determined via the probability function of the change of the error 
    PNG
    media_image2.png
    51
    159
    media_image2.png
    Greyscale
”

It is noted that the range for K of 
    PNG
    media_image3.png
    768
    1344
    media_image3.png
    Greyscale
as defined by claim 1, is understood to be equivalent to 1< K≤                     
                        
                            
                                N
                            
                            
                                H
                            
                        
                    
                 .  It is further noted that h is designated as a layer number by claim 1 and further requires h=-1 which although appears to claim a negative layer, claim 1 sets h=h+1 which initializes h to be zero and thus, no negative layers are claimed.
The rounding symbol of claim 2 is used by the claim to mean “nearest integer,” while the accepted meaning is a floor function which rounds down to the nearest integer.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claims 2 and 4-6
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached at (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849